Citation Nr: 1141078	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for outpatient visits at Strong Hospital on February 16, 2006; February 21 2006; February 23, 2006; March 23, 2006; March 28, 2006; March 29, 2006; and April 5, 2006; and at Thompson Hospital on May 14, 2006; and May 23, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of determinations made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Canandaigua, New York, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA form 9 submitted in July 2007, the Veteran indicated that he wanted a personal hearing before a member of the Board (Veterans Law Judge) at the RO.  In October 2007, the Veteran reiterated his desire for a personal hearing.  In February 2010, the RO sent the Veteran a letter informing him that his hearing had been scheduled for Friday, May 7, 2010.  A handwritten note in the claims file asserts that the Veteran did not attend the scheduled hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Pursuant to 38 C.F.R. § 20.702(c) (2011), a scheduled hearing may be rescheduled for good cause.  The claims file does not indicate which Veterans Law Judge the Veteran was scheduled to appear before in May 2010.  Further, it is unclear why the Veteran was unable to appear at his scheduled hearing.  The Board observes that on two prior occasions the Veteran reiterated his desire for a personal hearing before a Veteran's Law Judge; by extending all reasonable doubt on behalf of the Veteran, the Board finds that good cause has been shown, and since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  The Veteran should be informed that if he does not appear for his scheduled hearing, his claim will be processed as if his hearing request had been withdrawn.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


